Exhibit CHENIERE ENERGY, INC. NEWS RELEASE Cheniere Energy Reports Third Quarter 2009 Results · Sabine Pass LNG receiving terminal fully operational. · Cheniere Marketing successfully acquired commercial LNG Houston, Texas – November 6, 2009 – Cheniere Energy, Inc. (“Cheniere”) (NYSE Amex: LNG) reported a net loss of $42.5million, or $0.80 per share (basic and diluted), for the third quarter 2009 compared with a net loss of $71.6 million, or $1.51 per share (basic and diluted), during the corresponding 2008 period.For the nine months ended September 30, 2009, Cheniere reported a net loss of $138.3million, or $2.71 per share (basic and diluted), compared with a net loss of $261.9 million, or $5.55 per share (basic and diluted), during the corresponding 2008 period.Included in the nine months ended
